INVESTMENT MANAGERS SERIES TRUST II 235 West Galena Street Milwaukee, Wisconsin53212 October 17, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust II (the “Registrant”) File No. 333-191476and 811-22894 on behalf of the ACR Multi-Strategy Quality Return (MQR) Fund (the “Fund”) The Registrant is filing Post-Effective Amendment No. 9 to its Registration Statement under Rule 485(a)(2) to create a new series, the ACR Multi-Strategy Quality Return (MQR) Fund. Please direct your comments to the undersigned at (626) 385-5770.Thank you. Sincerely, /s/ KIRAN DHILLON Kiran Dhillon Assistant Secretary Investment Managers Series Trust II
